 1
      Leah R. Wigren
      Nevada Bar Number 6862
 2   5995 Shadow Park Drive
 3   Reno, NV 89523
     775-747-0526
 4
     Attorney for Ginger Bidegary
 5
                            UNITED STATES DISTRICT COURT
 6
                                    DISTRICT OF NEVADA
 7

 8    United States of America,                    03:17-cr-33-RCJ-WGC
 9                         Plaintiff,
                                                   ORDER GRANTING UNOPPOSED
10    vs.                                          MOTION FOR EARLY
11                                                 TERMINATION OF PROBATION
      Ginger Bidegary,
12
                           Defendant.
13

14
            Ginger Bidegary, by counsel Leah Wigren, respectfully moves for early
15

16
     termination from her five year term of probation imposed September 17, 2018.
17
     This Motion is supported by the attached Points and Authorities, and Exhibit.
18
                    Dated this 6th day of August, 2019
19

20

21
                                                   Leah R. Wigren /s/
22                                                 Leah Wigren
23                                                 Counsel for Ginger Bidegary
24

25

26

27

28




                                               1
 1
                               POINTS AND AUTHORITIES
 2

 3
           On June 18, 2018, Ginger Bidegary pled guilty to one count of Conspiracy
 4
     to Defraud the United States (IRS), in violation of 18 U.S.C. § 371. On September
 5
     17, 2018, the Court sentenced her to five years probation, including restitution in
 6

 7   the amount of $81,813.00. Ms. Bidegary has been 100% compliant with all
 8
     conditions of probation. She paid her restitution in full in December 2018. See
 9

10   Exhibit A.1 Due to her compliance and low risk of re-offending, Ms. Bidegary's
11
     officer asked her to seek early termination of probation. The United States
12

13
     Attorney's office does not oppose this request.

14         18 U.S.C. § 3564, entitled, “Running of a Term of Probation,” provides in
15
     part: (c) Early Termination -
16

17         The court, after considering the factors set forth in section 3553(a) to the
           extent that they are applicable, may, pursuant to the provisions of the
18
           Federal Rules of Criminal Procedure relating to the modification of
19         probation, terminate a term of probation previously ordered and discharge
20
           the defendant at any time in the case of a misdemeanor or an infraction or at
           any time after the expiration of one year of probation in the case of a felony,
21         if it is satisfied that such action is warranted by the conduct of the defendant
22         and the interest of justice.
23
           Fed. R. Crim. P. 32.1(c)(2) allows modification of probation without a
24

25
     hearing if the relief sought is favorable to the defendant, and the United States

26   Attorney does not object after a reasonable opportunity to do so. Both of those
27   1
      The restitution payoff amount of $80,685.86 reflects payments Ginger made
     prior to that final payment. Additionally, the check references “Miller
28   Law,” a civil firm assisting Ginger. It issued the cashier's check from the
     proceeds of her divorce.




                                               2
 1
     conditions are met, and the Court can terminate Ms. Bidegary's probation without
 2   objection from any party, confident that Ms. Bidegary does not pose a threat to her
 3
     neighbors or anyone else.
 4

 5          Ginger Bidegary is 58 years old with no prior convictions - her criminal
 6
     history score is zero. See Para. 50, Pre-Sentence Report. She has worked all of
 7

 8   her life, and currently owns a bar in Winnemucca. Ms. Bidegary raised three
 9
     successful and law-abiding sons. She is close to her children, and very involved
10
     with her three grandkids.
11

12         This was a non-violent tax offense, and the restitution compensated the IRS
13
     and Ms. Bidegary's sister. Additionally, this sentence met the goals of general and
14

15   specific deterrence. The community of Winnemucca was keenly aware of the
16
     charges against Ms. Bidegary, as they were featured in the small town's newspaper
17

18
     more than once. Her peers saw what happens to people involved in criminal tax

19   cases. Specifically, Ginger is deterred from further like behavior due to the heavy
20
     toll this conviction took on her personally, professionally and financially.
21

22         Strong evidence that this first offense is out of character and will not be
23
     repeated is the advanced age at which she committed it. The officer who
24

25   conducted the pre-sentence investigation opined that Ms. Bidegary would not be
26
     here but for her former husband, who received five years in prison for this case.
27
     Given her law-abiding background and full-compliance with conditions, the
28




                                               3
 1
     Department of Probation does not believe their resources are wisely-used in
 2   continuing to supervise Ms. Bidegary. She paid her debt by way of a felony
 3
     conviction, restitution and one perfect year of supervision. Additional time on
 4

 5   probation does not serve criminal justice goals. Ms. Bidegary's conduct on
 6
     probation has shown that early termination is warranted and in the interest of
 7

 8   justice, in accordance with 18 U.S.C. § 3564(c).
 9
           For these reasons, counsel respectfully requests that the Court terminate
10
     Ginger Bidegary's probation as successfully completed.
11

12                IT IS SO ORDERED this 6th day of December, 2019.
13

14

15
                                                         ROBERT C. JONES
16

17

18

19

20

21

22

23

24

25

26

27

28




                                              4
